Exhibit 10.3

CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is entered into as
of the ___day of September, 2014 by and between Anixter International Inc., a
Delaware corporation (the “Company”), and [___________________]1 (the
“Executive”) and shall be effective as of the date hereof (the “Effective
Date”).
W I T N E S S E T H
WHEREAS, the Executive currently serves as a key employee of the Company and his
or her services and knowledge are valuable to the Company; and
WHEREAS, the Committee (as defined in Section 1) has determined that it is in
the best interests of the Company and its stockholders to secure the Executive’s
continued services and objectivity in the event of any threat or occurrence of,
or negotiation or other action that could lead to, or create the possibility of,
a Change in Control (as defined in Section 1) of the Company, without concern as
to whether the Executive might be hindered or distracted by personal
uncertainties and risks created by any such possible Change in Control, and to
encourage the Executive’s full attention and dedication to the Company, and in
order to further such interests, the Committee has authorized the Company to
enter into this Agreement.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:
1.    Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:
(a)“Board” means the Board of Directors of the Company.
(b)    “Cause” means (i) the Executive’s willful and continued failure to
substantially perform the Executive’s employment duties in any material respect
(other than such failure resulting from physical or mental incapacity), after a
written demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Company believes the Executive
has failed to perform the Executive’s duties, and after the Executive has failed
to resume substantial performance of the Executive’s duties on a continuous
basis within thirty (30) calendar days of receiving such demand; (ii) the
Committee’s determination, in good faith, that the Executive has engaged, during
the performance of his or her duties, in significant objective acts or omissions
constituting willful misconduct or gross negligence relating to the business of
the Company that are demonstrably and materially injurious to the Company or
(iii) a plea of guilty or nolo contendere by the Executive, or conviction of the
Executive, for a felony under federal or state law.
(c)    “Change in Control” means the following:
(1)any individual, entity or group (a “Person”), including any “person” within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as

_________________________________________ 
1 A form of this agreement has been entered into with each of the Company’s
Named Executive Officers: Robert J. Eck, President and Chief Executive Officer;
Theodore A. Dosch, Executive Vice President and Chief Financial Officer; William
A. Galvin, Executive Vice President; Giulio Berardesca, Executive Vice President
and William A. Standish, Executive Vice President.



--------------------------------------------------------------------------------



amended (the “Exchange Act”), acquires beneficial ownership within the meaning
of Rule 13d-3 promulgated under the Exchange Act, of 50% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Company, (B) any acquisition
by the Company or (C) any acquisition by an employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company;
(1)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed to have been a
member of the Incumbent Board; and provided further, that no individual who was
initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall be deemed
to have been a member of the Incumbent Board;
(2)any Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person) assets from the Company that
have a total “Gross Fair Market Value” (which term, as used herein means the
value of assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets) equal
to or more than 51% of the total Gross Fair Market Value of all of the Company
immediately before such acquisition or acquisitions; or
(3)there is consummated a reorganization, merger or consolidation or similar
form of corporate transaction involving the Company that requires the approval
of the Company’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), that results in the
Outstanding Voting Securities immediately prior thereto representing (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) less than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such Business Combination.
(d)     “Code” means the Internal Revenue Code of 1986, as amended, including
any regulations adopted thereunder.
(e)    “Committee” means the Compensation Committee of the Board.
(f)    “Disability” means the inability of the Executive to perform the
essential functions of the Executive’s position, as required, with or without
reasonable accommodation,



--------------------------------------------------------------------------------



due to a physical or mental incapacity or disability lasting for a continuous
period of 120 days or any 180 days within any 12-month period. In the event of
any dispute regarding the existence of an Executive’s incapacity or disability,
the matter shall be resolved by the determination of a physician selected by the
Company and the Executive agrees to submit to appropriate medical examinations
for purposes of such determination.
(g)    “Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following events:
(1)    a material diminution in the Executive’s authority, duties or
responsibilities with the Company as in effect immediately prior to the Change
in Control (including, without limitation, a material adverse change in the
Executive’s reporting relationship after the Change in Control as a result of
the Company’s stock ceasing to be publicly traded, of the Company’s becoming a
subsidiary of another entity or otherwise);
(2)    a material reduction in the Executive’s rate of annual base salary as in
effect immediately prior to the Change in Control or as the same may be
increased from time to time thereafter (or the failure to pay such
compensation);
(3)    a change in the target bonus opportunities, long-term incentive
opportunities and employee benefits provided by the Company to the Executive
such that the target bonus opportunities, long-term incentive opportunities and
employee benefits provided to the Executive by the Company are materially less,
in the aggregate, than those provided to the Executive immediately prior to the
Change in Control;
(4)    any requirement of the Company that the Executive be based more than 50
miles from the facility where the Executive is based immediately before the
Change in Control (excluding reasonable travel on Company business to the extent
substantially consistent with the Executive’s authority, duties or
responsibilities with the Company); or
(5)    the failure of the Company to obtain the assumption agreement from any
successor as contemplated in Section 10(b) or any other material breach of this
Agreement (or other material agreement between the Company and the Executive);
provided, however, that Good Reason shall not exist unless (i) the Executive
provides written notice to the Company within 90 days of the initial occurrence
of any of the events described in clauses (1)-(5), or, if later, the date on
which the Executive first has knowledge of the circumstances constituting such
event; (ii) the Company fails to cure the event or circumstances within thirty
(30) days after receipt of such notice; and (iii) the Executive’s Termination
Date is effective not later than one (1) year following the initial existence of
the event giving rise to Good Reason.
(h)    “Qualifying Termination” means a termination of the Executive’s
employment (1) by the Company without Cause, (2) by the Executive for Good
Reason, (3) due to the Executive’s death, or (iv) due to the Executive’s
Disability. In no event shall a Qualifying



--------------------------------------------------------------------------------



Termination include a termination of the Executive’s employment (i) by the
Company for Cause or (ii) by the Executive for any reason other than Good
Reason.
(i)    “Termination Date” means the date on which the Executive separates from
service within the meaning of Section 409A of the Code.
(j)    “Termination Period” means the period beginning on (and including) the
date of a Change in Control and ending on (and including) the date that is the
eighteenth (18th) month anniversary of the Change in Control.
2.    Payments upon Termination of Employment.
(a)    Accrued Obligations. If the employment of the Executive shall terminate
for any reason and at any time, the Company shall immediately pay to the
Executive (or the Executive’s beneficiary or estate), a cash amount (subject to
any applicable payroll or other taxes required to be withheld pursuant to
Section 3) equal to the sum of (1) the Executive’s base salary from the Company
through the Termination Date, to the extent not theretofore paid and (2) any
accrued and unused vacation pay (payable in accordance with Company policy), in
each case, to the extent not theretofore paid.
(b)    Change in Control Severance. If a Change in Control occurs and the
Executive experiences a Qualifying Termination during the Termination Period,
then subject to Section 8, in addition of the payments described in Section
2(a),
(1)    the Company shall pay to the Executive a lump-sum cash payment (subject
to any applicable payroll or other taxes required to be withheld pursuant to
Section 3) in an amount equal to [___]2 times the sum of (i) the Executive’s
annual base salary as in effect immediately prior to the Termination Date (or
date of the Change in Control, if greater) and (ii) the target annual bonus
payable to the Executive for the calendar year in which the Termination Date
occurs (or in which the Change in Control occurs, if greater). Such amount shall
be paid within ten (10) days following the Termination Date;
(2)    the Company shall pay to the Executive (subject to any applicable payroll
or other taxes required to be withheld pursuant to Section 3), an amount equal
to the target annual bonus payable to the Executive for the calendar year in
which the Termination Date occurs multiplied by a fraction, the numerator of
which is the number of days the Executive was employed during such calendar year
(up to and including the Termination Date) and the denominator of which is 365.
Such amount will be paid within ten (10) days following the Termination Date;
(3)    beginning on the Executive’s Termination Date and continuing for a period
of [___]3 months following on the first day of the first month following the
Termination Date (the “Continuation Period”), the Company shall continue to
provide the Executive (and the Executive’s covered spouse and dependents, as
applicable) with group health plan coverage at the same level of coverage and at
the same premium cost as in

____________________________


2 2.0 times for Messrs. Eck and Dosch and 1.5 times for Messrs. Galvin,
Berardesca and Standish.
3 24 months for Messrs. Eck and Dosch and 18 months for Messrs. Galvin,
Berardesca and Standish.



--------------------------------------------------------------------------------



effect immediately prior to the Termination Date. Continued coverage as provided
pursuant to this Section 2(b)(3) shall be in addition to any continued coverage
to which the Executive (and the Executive’s covered spouse and dependents, as
applicable) are entitled to elect upon the expiration of the Continuation Period
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), at the
Executive’s expense; and
(4)    the Company shall pay to the Executive a lump sum payment in an amount up
to $15,000 which payment is intended to reimburse the Executive for any fees
incurred with respect to outplacement services. Such amount shall be paid within
ten (10) days following the Termination Date.
(c)    In Contemplation of Change in Control Severance. If the Executive’s
employment is terminated by the Company without Cause prior to a Change in
Control at the direction or request of any person or group contemplating a
Change in Control, and a Change in Control involving such person or group occurs
within twelve (12) months following such direction or request, then solely for
purposes of this Agreement, the employment of the Executive shall be deemed to
have been terminated as of the date of the Change in Control and the Executive
shall be entitled to the benefits set forth in Section 2(b) determined as of the
Executive’s actual Termination Date. Any amounts payable pursuant to this
Section 2(c) shall be paid within ten (10) days following the Change in Control.
In no event shall an Executive be entitled to receive severance payments and
benefits under both Section 2(b) and Section 2(c).
(d)    Outstanding Equity Awards. In the event of a Change in Control, any and
all outstanding equity awards held by the Executive immediately prior to such
Change in Control shall vest and become exercisable, in each case, to the extent
provided under the terms of the applicable award agreement and/or equity plan
pursuant to which such equity award was granted.
3.    Withholding Taxes. The Company may withhold from all payments due to the
Executive (or his or her beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
4.    Certain Reductions Due to Section 280G. Notwithstanding any provision of
this Agreement to the contrary, in the event it shall be (or is subsequently)
determined that any payment, benefit or acceleration of vesting by the Company
to or for the benefit of the Executive (whether pursuant to the terms of this
Agreement or otherwise) (“Potential Parachute Payments”) would be subject to the
excise tax imposed by Section 4999 of the Code or any similar tax payable under
any United States federal, state, local, foreign or other law (“Excise Taxes”),
then the Potential Parachute Payments shall be reduced to an amount that is one
dollar less than the smallest amount that would give rise to such excise tax
(the “Reduced Amount”) if and only if such Reduced Amount would be greater than
the net after-tax proceeds (taking into account both the excise tax and any
interest or penalties payable by the Executive with respect thereto) of the
unreduced Potential Parachute Payments payable to the Executive. If any
Potential Parachute Payments are required to be reduced pursuant to this Section
4, there shall be no discretion in the ordering of the Potential Parachute
Payments so reduced, and such reductions shall be applied first to the amount of
lump-sum cash severance payments payable under Section 2(b) or Section



--------------------------------------------------------------------------------



2(c) this Agreement, and if further reductions are necessary, such reductions
shall be applied on a prorated basis to all other Potential Parachute Payments.
5.    Reimbursement of Expenses. If any contest or dispute shall arise under
this Agreement involving termination of the Executive’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse the Executive, on
a current basis, for all legal fees and expenses, if any, incurred by the
Executive in connection with such contest or dispute, together with interest
thereon at a rate equal to the prime rate, as published in The Wall Street
Journal from time to time in effect, but in no event higher than the maximum
legal rate permissible under applicable law, such interest to accrue from the
date the Company receives the Executive’s statement for such fees and expenses
(to the extent paid by the Executive) through the date of payment thereof;
provided, however, that in the event the resolution of any such contest or
dispute includes a finding that the Executive’s claims in such contest or
dispute were without merit, the Executive shall be required to reimburse the
Company, over a period of 12 months from the date of such resolution, for all
sums advanced to the Executive pursuant to this Section 5, including interest at
an annual rate equal to the prime rate as in effect on the date of such
resolution (as reported in The Wall Street Journal).
6.    Termination of Agreement. This Agreement shall be effective on the
Effective Date and shall terminate upon the earlier to occur of (i) the
Executive’s termination of employment with the Company for any reason prior to a
Change in Control and (ii) the expiration of the Termination Period with respect
to the first Change in Control to occur after the date of this Agreement;
provided, however, that if (x) the Executive incurs a Qualifying Termination
during the Termination Period or (y) a Change in Control occurs within twelve
(12) months following the Executive’s termination by the Company without Cause
at the direction or request of any person or group contemplating a Change in
Control, this Agreement shall continue in full force and effect until such time
as all obligations of the Company hereunder have been fulfilled and all benefits
required hereunder have been paid or provided to the Executive.


7.    Restrictive Covenants.
(a)    Non-Competition. The Executive acknowledges and recognizes the
confidential information and records provided by the Company and its successors
and assigns, the benefits contemplated hereunder, and the professional training
and experience he will receive from the Company, as well as the highly
competitive nature of the Company’s business, and in consideration of all of the
above, agrees that during the Executive’s employment with the Company and for
the [__]4 months (the “Restriction Period”) thereafter, the Executive shall not
compete with the business of the Company, its subsidiaries or affiliates
(collectively, the “Company Group”). For purposes hereof, “competition” shall
mean any engaging, directly or indirectly, in the “Covered Business” (as
hereinafter defined) in any state of the United States of America or any nation
in which the Company Group is conducting business as of the Executive’s
Termination Date. For purposes of this Agreement, “Covered Business” shall mean
any business engaged by the Company Group immediately prior to the Executive’s
Termination Date. For purposes of this Section 7, the phrase “engaging, directly
or indirectly” shall mean engaging

____________________________


4 24 months for Messrs. Eck and Dosch and 18 months for Messrs. Galvin,
Berardesca and Standish.



--------------------------------------------------------------------------------



directly or having an interest, directly or indirectly, as owner, partner,
shareholder, agent, representative, employee, officer, director, independent
contractor, capital investor, lender, consultant or advisor (other than as the
holder of less than 2% of the outstanding stock of a publicly-traded
corporation), either alone or in association with others, in the operation of
any aspect of any type of business or enterprise engaged in any aspect of the
Covered Business.
(b)    Non-Solicitation. The Executive agrees that during the Executive’s
employment with the Company and for the duration of the Restriction Period, the
Executive shall not (i) directly or indirectly solicit or attempt to solicit any
of the employees, agents, consultants, or representatives of the Company Group
to leave the Company Group; or (ii) directly or indirectly solicit or attempt to
solicit any of the employees, agents, consultants or representatives of the
Company Group to become employees, agents, representatives or consultants of any
other person or entity.
(c)    Reasonableness. The Executive understands that the provisions of Sections
7(a) and (b) may limit Executive’s ability to earn a livelihood in a business
similar to the businesses of the Company Group but nevertheless agrees and
hereby acknowledges that the restrictions and limitations thereof are reasonable
in scope, area, and duration, are reasonably necessary to protect the goodwill
and business interests of the Company, and that the consideration provided
under, or contemplated by, this Agreement is sufficient to justify the
restrictions contained in such provisions. Accordingly, in consideration thereof
and in light of the Executive's education, skills and abilities, the Executive
agrees that the Executive shall not assert that, and it should not be considered
that, such provisions are either unreasonable in scope, area, or duration, or
will prevent him or her from earning a living, or otherwise are void, voidable,
or unenforceable or should be voided or held unenforceable.
(d)    Enforcement.
(1)    The parties hereto agree and acknowledge that the covenants and
agreements contained herein are reasonable in scope, area, and duration and
necessary to protect the reasonable competitive business interests of the
Company, including, without limitation, the value of the proprietary information
and goodwill of the Company.
(2)    The Executive agrees that the covenants and undertakings contained in
Section 7 of this Agreement relate to matters which are of a special, unique and
extraordinary character and that the Company cannot be reasonably or adequately
compensated in damages in an action at law in the event the Executive breaches
any of these covenants or undertakings. Therefore, the Executive agrees that the
Company shall be entitled, as a matter of course, without the need to prove
irreparable injury, to an injunction, restraining order or other equitable
relief from any court of competent jurisdiction, restraining any violation or
threatened violation of any of such terms by the Executive and such other
persons as the court shall order. The Executive agrees to pay costs and legal
fees incurred by the Company in obtaining such injunction and the Company agrees
to pay costs and legal fees incurred by the Executive in any unsuccessful effort
to obtain such injunction.



--------------------------------------------------------------------------------



(3)    Rights and remedies provided for in this Section 7(d) are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
under any other agreement or applicable law.
(4)    In the event that any provision of this Agreement shall to any extent be
held invalid, unreasonable or unenforceable in any circumstances, the parties
hereto agree that the remainder of this Agreement and the application of such
provision of this Agreement to other circumstances shall be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Agreement is held to be unenforceable because of the scope or duration of or the
area covered by such provision, the parties hereto agree that the court or
arbitrator making such determination shall reduce the scope, duration and/or
area of such provision (and shall substitute appropriate provisions for any such
unenforceable provisions to the minimum extent necessary) in order to make such
provision enforceable to the fullest extent permitted by law, and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced. The parties hereto recognize that if, in any
judicial proceeding, a court shall refuse to enforce any of the separate
covenants contained in this Agreement; then that unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitrator determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
unenforceable, the parties hereto agree that such covenants will remain in full
force and effect, first, for the greatest time period, and second, in the
greatest geographical area that would not render them unenforceable.
(e)    Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company Group, and their respective
businesses, which shall have been obtained by the Executive during the
Executive's employment by the Company and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive's
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company Group and those designated by it.
8.    Release. The Executive's execution of a complete and general release of
any and all of his or her potential claims (other than for benefits described in
this Agreement or any other vested benefits with the Company and/or its
affiliates) against the Company, any of its affiliated companies, and their
respective successors and any officers, employees, agents, directors, attorneys,
insurers, underwriters, and assigns of the Company, its affiliates and/or
successors, is an express condition of the Executive's right to receive any
payments, vesting or benefits under any equity awards or this Agreement. The
Executive shall be required to execute a Waiver and Release Agreement which
documents the release required under this Section 8, the customary form of which
shall be provided to the Executive by Company.



--------------------------------------------------------------------------------



9.    Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
the Executive to continued employment with the Company or its Affiliates and, if
the Executive’s employment with the Company or its Affiliates shall terminate at
a time other than the Termination Period, then, except as specifically provided
herein, the Executive shall have no further rights under this Agreement.
10.    Successors; Binding Agreement.
(a)    This Agreement shall not be terminated by any merger or consolidation of
the Company whereby the Company is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred, and all references herein to actions or omissions of the
Company following such merger, consolidation or transfer of assets shall be
deemed references to actions or omissions of such surviving or resulting
corporation or transferee.
(b)    The Company agrees that concurrently with any merger or consolidation in
which the Company is not the surviving or resulting corporation or any transfer
of all or substantially all of the assets of the Company, it will cause any
successor or transferee unconditionally to assume, by written instrument
delivered to the Executive, all of the obligations of the Company hereunder.
Failure of the Company to obtain such assumption prior to or concurrently with
the effectiveness of any such merger, consolidation or transfer of assets shall
be a breach of this Agreement.
(c)    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.
11.    Notices.
(a)    For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five (5) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed:
(1)    if to the Executive, to the home address of the Executive maintained in
the Company’s business records, and if to the Company, to Anixter International
Inc, 2301 Patriot Blvd. Glenview, IL 60026, Attention: Executive Vice President
and General Counsel, with a copies to the Secretary and the Chairman of the
Compensation Committee of the Board, or



--------------------------------------------------------------------------------



(2)    to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
(b)    A written notice of the Executive’s Termination Date by the Company or
the Executive, as the case may be, to the other, shall (1) indicate the specific
termination provision in this Agreement relied upon, (2) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (3) specify the Termination Date (which date shall be
not less than 15 days after the giving of such notice). The failure by the
Executive or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company hereunder or preclude the Executive or the
Company from asserting such fact or circumstance in enforcing the Executive’s or
the Company’s rights hereunder.
12.    Full Settlement; Resolution of Disputes.
(a)    The Company’s obligation to make any payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.
(b)    If there shall be any dispute between the Company and the Executive in
the event of any termination of the Executive’s employment, then, unless and
until there is a final, nonappealable judgment by a court or arbitral tribunal
of competent jurisdiction or a written agreement signed by both parties
addressing such dispute, in each case declaring that such termination was for
Cause, that the termination of employment by the Executive was without Good
Reason, or that the Company is not otherwise obligated to pay any amount to the
Executive and his or her dependents or other beneficiaries, as the case may be,
under Section 2, the Company shall pay all amounts, and provide all benefits, to
the Executive and the Executive’s dependents or other beneficiaries, as the case
may be, that the Company would be required to pay or provide pursuant to this
Agreement as though such termination were by the Company without Cause or by the
Executive due to Good Reason; provided, however, that the Company shall not be
required to pay any disputed amounts pursuant to this Section 12(b) except upon
receipt of an undertaking by or on behalf of the Executive to repay all such
amounts to which the Executive is ultimately adjusted by such court not to be
entitled.
13.    Employment with Affiliates. Employment with the Company for purposes of
this Agreement shall include employment with any subsidiary, parent or affiliate
of the Company.
14.    Section 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. All payments and benefits provided under this Agreement are
intended to be exempt from



--------------------------------------------------------------------------------



Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for
this purpose, each payment shall constitute a “separately identified” amount
with the meaning of Treasury regulation §1.409A-2(b)(2). In the event the terms
of this Agreement would subject the Executive to taxes or penalties under
Section 409A of the Code (“409A Penalties”), the Company and the Executive shall
cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible; provided that in no event shall the Company
be responsible for any 409A Penalties that arise in connection with any amounts
payable under this Agreement. Notwithstanding any other provision in this
Agreement, to the extent any payments hereunder constitutes nonqualified
deferred compensation, within the meaning of Section 409A of the Code, then (i)
each such payment which is conditioned upon the Executive’s execution of a
release and which is to be paid or provided during a designated period that
begins in one taxable year and ends in a second taxable year, shall be paid or
provided in the later of the two taxable years and (ii) if the Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the
Termination Date, then to the extent any amount payable under this Agreement is
payable upon the Executive’s separation from service, within the meaning of
Section 409A of the Code, and under the terms of this Agreement would be payable
prior to the six-month anniversary of the Executive’s Termination Date, such
payment shall be delayed until the earlier of (a) the date immediately following
the six-month anniversary of the Termination Date or (b) the date of the
Executive’s death. Any reimbursement or advancement payable to the Executive
pursuant to this Agreement shall be conditioned on the submission by the
Executive of all expense reports reasonably required by the Company under any
applicable expense reimbursement policy, and shall be paid to the Executive
within 30 days following receipt of such expense reports, but in no event later
than the last day of the calendar year following the calendar year in which the
Executive incurred the reimbursable expense. Any amount of expenses eligible for
reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year. The right to any reimbursement or
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.
15.    Governing Law; Validity. The interpretation, construction and performance
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which other provisions shall remain in full force
and effect.
16.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.
17.    Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any



--------------------------------------------------------------------------------



breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Failure by the Executive or the Company to insist upon
strict compliance with any provision of this Agreement or to assert any right
the Executive or the Company may have hereunder, including, without limitation,
the right of the Executive to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement. Except as otherwise expressly set forth in this Agreement,
the rights and obligations of, and the benefits payable to, the Executive, or
his or her estate or beneficiaries pursuant to this Agreement are in addition to
any rights and obligations of, and benefits payable to, the Executive, or his or
her estate or beneficiaries under any other employee benefit plan, employment
agreement or compensation program of the Company.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year first above written.
 
 
ANIXTER INTERNATIONAL INC.
 
 
 
 
 
 
 
By: _______________________________________________
 
 
      Name:
 
 
 
 
      Title:
 
 
 
 
__________________________________________________
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
By: _______________________________________________
 
 
      Name:
 
 
 
 
      Title:
 
 




